FOR FURTHER INFORMATION: Bill Hodges Chief Financial Officer 919-913-1030 POZEN TO HOST INVESTOR AND ANALYST EVENT ON DECEMBER 8, 2009 —Medical Experts and Executive Leadership to Discuss Innovative Product Platforms and New Commercialization Strategy— CHAPEL HILL, N.C., December 3, 2009 – POZEN Inc. (NASDAQ: POZN) will hold an analyst and investor event on Tuesday, December 8th from 7:30 a.m. to 11:30 a.m. Eastern time at NASDAQ Marketsite in New York City.John R. Plachetka, Pharm.D., Chairman, President and CEO and other company leaders will discuss POZEN’s new strategic focus and outline the proprietary pipeline.A pioneer in strategic outsourcing using a royalty-based business model, POZEN is now focusing on maximizing the value of its product franchise through commercialization. “By retaining control and commercializing our next generation of product candidates, we believe POZEN is building the model that will define a 21st century pharmaceutical company,” said Plachetka.“We believe this new strategic focus has the potential to bring innovative, high quality and affordable products to market that will transform medicine and patients’ lives.” Advancing the Power of Aspirin The new commercial approach will model the POZEN development philosophy of owning core capabilities and strategically partnering or outsourcing the rest.POZEN’s commercialization program will be initiated with the Company’s next generation of product candidates - the PA franchise. At the meeting on December 8th, leading medical experts willinclude: Paul Gurbel, MD, FACC, Associate Professor of Medicine, Johns Hopkins University and Director, Sinai Center for Thrombosis Research, Sinai Hospital of Baltimore, MD; Charles Fuchs, MD, MPH, Dana-Farber Cancer Institute and Associate Professor of Medicine, Harvard Medical School; and James Scheiman, MD, Professor of Medicine, Division of Gastroenterology, University of Michigan Medical School and Co-Chair American Heart Association/American College of Gastroenterology Consensus Document.They will discuss the increasingly prominent role aspirin can play in a number of diseases and chronic conditions, as well the challenges related to aspirin’s GI toxicity. - 1 - “The aspirin therapies that POZEN is developing are promising,” said Dr.
